SMITH, J.
'delivered the opinion of the court.
Appellant, having been convicted in the mayor’s court on a ■charge of unlawfully selling intoxicating liquors, appealed to the circuit court, and, being again convicted, appeals to this court.
The affidavit upon which he was tried is in the following language: “Before me, the undersigned authority, Geo. W. O’Neill, mayor of the city of Moss Point, comes P. D. McLeod, sheriff of Jackson county, who makes oath that Alex McAlister, on the 12th day of July, 1909, in said county, did unlawfully sell to Enos Miller and other persons vinous, spirituous, alcoholic, malt, or intoxicating liquors, contrary to1 the statute and against the peace and dignity of the state of Mississippi.” ^
This affidavit is fatally defective for two reasons. It does not charge the violation of any municipal ordinance, and does not charge that the alleged crime was committed within the corporate limits of the city of Moss Point. The mayor, and consequently the circuit court, was therefore without jurisdiction to *688try tbe cause, and tbe judgments and convictions were mere nullities. Washington v. State, 93 Miss. 270, 46 South. 539.
Tbe judgment of tbe court below is reversed, and appellant discharged. Reversed.